UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 06-4633



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


MICHAEL N. LEWIS,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg. Irene M. Keeley, Chief
District Judge. (1:05-cr-00108-IMK)


Submitted:   July 25, 2007                 Decided:   August 3, 2007


Before GREGORY and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Timothy M. Sirk, Keyser, West Virginia, for Appellant. Sharon L.
Potter, United States Attorney, Wheeling, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Michael N. Lewis appeals from his convictions for various

cocaine base offenses.        On appeal, he asserts that the district

court abused its discretion in denying his motion to withdraw his

guilty plea and improperly participated in plea negotiations. With

regard to the motion to withdraw the guilty plea, we have reviewed

the briefs and record and find no reversible error.              Accordingly,

we affirm for the reasons stated by the district court.               (J.A. at

278-92).

            Turning    to    Lewis’s    claim     that   the   district   court

improperly participated in plea negotiations, we note that Rule

11(c) of the Federal Rules of Criminal Procedure “governs guilty

pleas and clearly prohibits a court from participating in plea

negotiations.”     United States v. Bradley, 455 F.3d 453, 460 (4th

Cir. 2006).     Because this issue was not raised below, review is for

plain error, and Lewis must show that any errors affected his

substantial rights.         United States v. Young, 470 U.S. 1, 15-16

(1985).

            Lewis asserts that the court made numerous comments

during    his   plea   hearings*   that    were    erroneous    and   coercive,

including comments about potential sentences and advice that a

trial might result in a more severe sentence.            However, a review of



     *
      Lewis had three Rule 11 hearings. The first two were aborted
when Lewis decided not to plead guilty.

                                       - 2 -
Lewis’s cites shows that these comments took place during Lewis’s

aborted plea hearings.         While there appears to be nothing untoward

in   the   court’s    attempts       to    make   sure   Lewis    understood     his

sentencing exposure and options, any errors did not affect Lewis’s

substantial rights, because he did not plead guilty and the plea

agreements that had been negotiated were not accepted, even after

the allegedly “coercive” comments.                Lewis points to no improper

judicial comments or actions during his completed Rule 11 hearing,

where he pled guilty without a plea agreement.

            Lewis additionally points to judicial comments during the

hearing    on   his   motion    to    withdraw     his   guilty    plea    and   his

sentencing.     Specifically, the court repeatedly labeled Lewis a

“liar.”     Again, these statements could have had no effect on

Lewis’s plea, which had already been accepted.               See United States

v. Cannady, 283 F.3d 641, 644 (4th Cir. 2002) (holding that there

was no violation of Rule 11(c)(1) where court’s comments postdated

the agreement of the parties).             Moreover, Lewis’s credibility was

a material issue in the motion to withdraw hearing.                       Thus, the

court was not only permitted, but required, to rule on whether his

testimony was truthful. Accordingly, we conclude that any improper

comments by the district court did not affect Lewis’s substantial

rights.    Thus, there was no plain error below.

            Based on the foregoing, we affirm Lewis’s convictions.

We deny Lewis’s motion to file a supplemental brief.                 We dispense


                                          - 3 -
with oral argument, because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                          AFFIRMED




                              - 4 -